DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
Per the claim amendment and corresponding arguments Examiner notes Bressler teaches wherein the guard members are integrally formed with the grip portion (Figure 17; all part of the same device and therefore can be considered integrally formed) and actuable therewith (given the device as a whole can be used together each element of the device as a whole can be considered actuable together when the device as a whole is in use; see full disclosure; Figures 17-18).
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a non-return mechanism to prevent’ in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites ‘one or more control formations comprises a plurality of elongate control formations’ which makes the claim indefinite as to exactly how many control formations are intended to be claimed. Does each control formation of the one or more control formation comprises a plurality of elongate control formations? Or does the one or more control formations in totality comprises a plurality of elongate control formations? For the purposes of this examination it will be interpreted as the latter.
Claim 19 recites ‘a first formation’ and ‘a second formation’ but it is unclear if these formations are from the ‘plurality of elongate control formations’ recited earlier in claim 19, or the ‘one or more control formations’ recited in claim 19 or are other formations that are separate from either recitation. Examiner suggest amending to recite ‘a first formation of the plurality of elongate control formations’ and ‘a second adjacent formation of the plurality of elongate control formations’.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 6-8, 10-11, and 20-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bressler et al. (US 2007/0021724).
Regarding claim 1, Bressler teaches a medical needle holder (Abstract) comprising: 
a generally hollow body (36, 12) which extends in a direction of first axis from a first end to a second end (Figures 17 and 18), the first end being shaped for reception of a needle therein (36 end) and the second end being open (12 is tubing and therefore can be considered open as there is space within the tubing), wherein the first axis is substantially aligned in use with the needle positioned in the first end of the body (Figures 17 and 18); and, 
a grip portion (includes elements 54 and 134, 55 and 135, and 20) which extends outwardly from the body in a direction which is angularly offset from the first axis in an in-use condition (Figure 17, element 20 of the grip portion extends towards the second end); 
a fastener (142 and 103) arranged to releasably hold the grip portion in the in-use condition (Paragraphs 0062-0063); and 
a pair of guard members (elements 54 and 55 of the side walls specifically) depending from the first end of the body on either side of the first axis and on an opposing side of the body to the grip portion (Figures 17 and 18), 
wherein each guard member has a guide surface adapted to rest against a patient's skin in the in-use condition (Figure 17), 
wherein each guide surface is angularly offset from the first axis to facilitate insertion of the needle and to support the needle in a predetermined orientation once inserted (Figures 17 and 18), and 
wherein the grip portion is mounted to the body such that the grip portion is actuable relative to the body upon release of the fastener between the in-use condition and a storage or disposal condition in which the grip portion is arranged about the first axis so as to cover the needle needle held by the body (Paragraphs 0062-0063; Figures 17 and 18);

Regarding claim 4, Bressler teaches wherein in the storage or disposal condition the grip portion is disposed substantially forward of the first end of the body (Figure 18; element 20 of the ‘grip portion’).
Regarding claim 6, Bressler teaches wherein the grip portion has opposing side walls (sidewalls of element 20 as well as part of the vertical walls of elements 55/54) which protrude from the first end of the body on either side of the first axis in the storage or disposal condition so as to define a partially enclosed space there-between for at least partially enclosing the needle in the needle holder (Figure 18)
Regarding claim 7, Bressler teaches wherein the grip portion is pivotably or slidably mounted to the body for actuation between the in-use condition and the storage or disposal condition (Figures 17 and 18; element 20 is pivotable as well as elements 134 and 135).
Regarding claim 8, Bressler teaches wherein the needle holder comprises a non-return mechanism (Paragraph 0064; cannula finger locks) to prevent movement from the storage or disposal condition into the in-use condition (Paragraph 0064)
Regarding claim 10, Bressler teaches wherein the grip portion depends from a vicinity of the first end of the body and extends towards the second end of the body (Figure 17).
Regarding claim 11, Bressler teaches wherein the grip portion has one or more grip formations facing towards the first end of the body (Figures 17/18; 3 dimensional bumps which would face multiple directions including the first end).
Regarding claim 20, Bressler teaches a needle device (Abstract) comprising:
a needle holder (Figures 17 and 18) comprising: 
a generally hollow body (36, 12) which extends in a direction of first axis from a first end to a second end (Figures 17 and 18), the first end being shaped for reception of a needle therein (36 end) and the second end being open (12 is tubing and therefore can be considered open as there is space within the tubing), wherein the first axis is substantially aligned in use with the needle positioned in the first end of the body (Figures 17 and 18); and, 
a grip portion (includes elements 54 and 134, 55 and 135, and 20) which extends outwardly from the body in a direction which is angularly offset from the first axis in an in-use condition (Figure 17, element 20 of the grip portion extends towards the second end); 
a fastener (142 and 103) arranged to releasably hold the grip portion in the in-use condition (Paragraphs 0062-0063); and 
a pair of guard members (elements 54 and 55 of the side walls specifically) depending from the first end of the body on either side of the first axis and on an opposing side of the body to the grip portion (Figures 17 and 18), 
wherein each guard member has a guide surface adapted to rest against a patient's skin in the in-use condition (Figure 17), 
wherein each guide surface is angularly offset from the first axis to facilitate insertion of the needle and to support the needle in a predetermined orientation once inserted (Figures 17 and 18), and 
wherein the grip portion is mounted to the body such that the grip portion is actuable relative to the body upon release of the fastener between the in-use condition and a storage or disposal condition in which the grip portion is arranged about the first axis so as to cover the needle needle held by the body (Paragraphs 0062-0063; Figures 17 and 18);
wherein the guard members are integrally formed with the grip portion (Figure 17; all part of the same device and therefore can be considered integrally formed) and actuable therewith (given the device as a whole can be used together each element of the device as a whole can be considered actuable together when the device as a whole is in use; see full disclosure; Figures 17-18)
and a needle assembly (34) attached to 
Regarding claim 21, Bressler teaches wherein in the in-use condition, the opposing side walls (elements 54 and 55 of the sidewalls specifically) extend beneath the body so as to define the pair of guard members (Figure 17).
Regarding claim 22, Bressler teaches wherein the grip portion and the pair of guard members are actuable relative to the body upon release of the fastener between the in-use condition and the storage or disposal condition in unison (Paragraphs 0062-0064)
Regarding claim 23, Bressler teaches wherein in the in-use condition, the partially enclosed space receives at least a portion of the body between the opposing side walls but not a distal tip of the needle (Figure 17; sidewalls being walls of element 20 and vertical parts of elements 54/55; portion of the body, 36 received between vertical walls of elements 54/55) and wherein in the storage or disposal condition, the partially enclosed space is configured to receive the distal tip of needle (Figure 18; sidewalls being walls of element 20 and vertical parts of elements 54/55; surrounded by walls of element 20)
Regarding claim 24, Bressler teaches the body comprising a pair of projections about which the grip portion is rotatable between the in-use condition and the storage or disposal condition (connection between hinge 130 and element 36; Paragraphs 0060-0064).
Regarding claim 25, Bressler teaches a medical needle holder (Abstract) comprising: 
a generally hollow body (36, 12) which extends in a direction of an axis from a first end to a second end (Figures 17 and 18), the first end being shaped for reception of a needle therein (36 end) and the second end being open (12 is tubing and therefore can be considered open as there is space within the tubing), wherein the axis is substantially aligned in use with a needle positioned in the first end of the body (Figures 17 and 18); and 

wherein in an in-use condition, the grip portion extends toward the second end of the body and is angularly offset from the axis (Figure 17, element 20 of the grip portion extends towards the second end), wherein in the in-use condition, the pair of side walls extend beneath the body so as to define a guard member beneath the body, the guard member adapted to rest against a patient's skin and to support the body in a predetermined orientation on the patient's skin during use of the needle (Figure 17), 
wherein the grip portion and the guard member are configured to be actuable relative to the body in unison between the in-use condition and a storage or disposal condition in which the grip portion is disposed substantially forward of the first end of the body such that the grip portion covers the needle held by the needle holder (Paragraphs 0062-0063; Figures 17 and 18; Figures 17 and 18; element 20 is pivotable as well as elements 134 and 135), 
wherein the needle holder comprises a releasable fastener (142 and 103) for preventing movement of both the grip portion and the guard member in the in-use condition such that the needle holder can be stably held via the grip portion by a user whilst the body is supported on the patient's skin by the guard member (Paragraphs 0062-0063), 
wherein in the in-use condition, the partially enclosed space receives at least a portion of the body between the pair of side walls but not a distal tip of the needle (Figure 17; portion of the body, 36 received between vertical walls of elements 54/55), and wherein in the storage or disposal condition, the partially enclosed space is configured to receive the distal tip of the needle (Figure 18; surrounded by walls of element 20).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bressler et al. (US 2007/0021724) in view of Bakhtyari-Nejad-Esfahani (US 2009/0259143).
Regarding claim 2, Bressler is silent on the grip portion angle. Bakhtyari-Nejad-Esfahani teaches wherein the grip portion (12) extends outwardly from the body in a direction which is obliquely angled relative to the first axis (Figure 3). It would have been obvious to one of ordinary skill in the art to have modified Bressler with Bakhtyari-Nejad-Esfahani because it helps insure the needle is inserted at a desired angle relative to the skin surface (Paragraph 0014 of Bakhtyari-Nejad-Esfahani).
Regarding claim 3, Bressler is silent on the grip portion angle. Bakhtyari Bakhtyari-Nejad-Esfahani teaches wherein an angle subtended between the first axis and a leading edge of the grip portion is between 30° and 80° (Paragraph 0019). It would have been obvious to one of ordinary skill in the art to have modified Bressler with Bakhtyari-Nejad-Esfahani because it helps insure the needle is inserted at a desired angle relative to the skin surface (Paragraph 0014 of Bakhtyari-Nejad-Esfahani).
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bressler et al. (US 2007/0021724).
Regarding claim 14, Bressler is silent on wherein each guide surface is angularly offset from the first axis by between 10° and 30°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the guide surface offset from the first axis by between 10 to 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233. Further the applicant's specification provides no specifical reasoning or critical functionality for the use of angularly offset from the axis by between 10° and 30°, thus claimed limitation is a design choice.
Claims 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bressler et al. (US 2007/0021724) in view of Wilkinson (US 2003/0181861).
Regarding claim 16, Bressler is silent on the control formations. Wilkinson teaches a needle holder comprising one or more control formations (24; threads) on an inward facing surface of the body, the one or more control formations being shaped for cooperation with one or more corresponding formations on a fluid receptacle to be inserted into the body in use (Paragraph 0038). It would have been obvious to one of ordinary skill in the art to have modified Bressler with Wilkinson because it allows for secure attachements (Paragraphs 0036-0038 and 0043 of Wilkinson).
Regarding claim 17, Bressler is silent on the control formations. Wilkinson teaches wherein the one or more control formations are arranged obliquely to the first axis so as to limit a degree of axial movement available to the fluid receptacle within the body (Figure 3; Paragraph 0043). It would have been obvious to one of ordinary skill in the art to have modified Bressler with Wilkinson because it allows for secure attachements (Paragraphs 0036-0038 and 0043 of Wilkinson).
claim 18, Bressler is silent on the control formations. Wilkinson teaches wherein the one or more control formations are substantially helical in shape (the corresponding ends (54 and 56) are shown as being helical in Figure 1)). It would have been obvious to one of ordinary skill in the art to have modified Bressler with Wilkinson because it allows for secure attachements (Paragraphs 0036-0038 and 0043 of Wilkinson).
Regarding claim 19, Bressler is silent on the control formations. Wilkinson teaches wherein the one or more control formations comprises a plurality of elongate control formations arranged about the first axis such that a leading edge of a first formation overlaps a trailing edge of a second formation (the corresponding ends (54 and 56) are shown as being helical in Figure 1)). It would have been obvious to one of ordinary skill in the art to have modified Bressler with Wilkinson because it allows for secure attachements (Paragraphs 0036-0038 and 0043 of Wilkinson).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791